Citation Nr: 1816157	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board hearing before the undersigned in August 2011; a transcript of that hearing has been associated with the claims file.  

The Board remanded this case for further development in March 2012 and December 2014; in a June 2016 decision, the Board denied the Veteran's claim of service connection for a low back disability.  Thereafter, the Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Veteran, through his attorney, and the Secretary of Veterans Affairs entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the June 2016 Board decision, and remanded the case to the Board for further appellate review.  Subsequently, this case was again remanded by the Board in May 2017.  The case has been returned to the Board at this time for adjudication.  


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty; further, it did not manifest within one year of the Veteran's separation from service.  



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The record includes X-ray studies documenting arthritis.  If a listed chronic disease, such as arthritis, manifests to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708F.3d 1331 (Fed Cir. 2013).  Arthritis is among the diseases listed in 38 C.F.R. § 3.309.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran has been diagnosed with lumbosacral spine mild degenerative joint disease (DJD).  See June 2015 VA Examination Report.  While the June 2015 VA examiner originally noted that the Veteran was diagnosed with such in 1985, he clarified in a July 2017 addendum opinion that the Veteran's actual year of diagnosis was in 2015.  See June 2017 VA Addendum Opinion.  

Service treatment records do not show any incidences of low back pain.  In fact, at the Veteran's September 1979 separation examination, he reported that he had never experienced recurrent back pain, arthritis, or any other bone deformity.  Additionally, the separation examination included a normal clinical evaluation of the Veteran's spine.  

Nonetheless, the Veteran reported a night jump, where he landed on the stump of a tree.  See Board Hearing Transcript (Tr.) at 3.  The Veteran stated that his platoon sergeant forbade him from going to sick call for back pain following that incident.  See id.  The Board notes that the Veteran is in receipt of a Parachute Badge.  See Form DD-214.  The Board also notes that the Veteran is competent to report this episode of back pain.  The Board finds that his testimony pertaining to this incident is credible.  

Although there is evidence of a current disability and an injury in service, there must still be evidence of a nexus between the two before service connection can be established.  The Board finds that the preponderance of the evidence is against a finding of a nexus.  

In June 2015, the VA examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  In support, the examiner stated that the Veteran's service treatment records were silent for any evidence of back pain, to include his 1979 separation examination.  The examiner noted that while the Veteran reported he injured his back in 1978 following a night jump, he subsequently continued in the military as infantry for another year without being seen for back or left hip pain.  The examiner also stated that the Veteran's reports of low back pain since service were not consistent, noting that the Veteran initially complained of left hip, not low back pain.  Moreover, the examiner noted that 
X-rays the Veteran often referred to were from 2007, and showed a left hip, not a low back, disability.  Lastly, the examiner stated that the Veteran's lumbosacral spine mild degenerative joint disease was likely due to his old age, not any incident that occurred during military service.  

Following the February 2017 JMR and May 2017 Board remand, an addendum opinion regarding the Veteran's low back disability was obtained in July 2017.  The June 2015 examiner was asked to specifically address the Veteran's diagnosis of lumbosacral spine mild degenerative joint disease in 1985 at the age of 26 years old, and clarify how the Veteran's current low back condition could be related to old age in light of this evidence.  

In July 2017, the June 2015 examiner again opined that it was less likely than not that the Veteran's low back disability was related to his service.  In support, the examiner again noted that the neither the Veteran's service treatment records nor his separation examination showed back complaints or a diagnosis of a lumbar spine disease.  He stated that the date of onset of back pain reported by the Veteran as in service was not consistent with documentation in the service records, as recurring back pain was not specified on separation examination.  Further, the examiner clarified that although he had previously said that the Veteran was first diagnosed with a low back disability in 1985, this date was actually in error.  He noted that there was no evidence in the Veteran's claim file to support that the Veteran was diagnosed with degenerative joint disease of the spine in 1985; in fact, a VA examination in 1990 found the Veteran had no current diagnosis of a low back disability.  The examiner stated that the first time he could locate an X-ray report of any degenerative change of the Veteran's back was during the June 2015 VA examination; thus, he concluded Veteran's actual year of diagnosis was in 2015.  

Moreover, the examiner clarified that he did not opine that the Veteran's lumbosacral degenerative joint disease was related to "old age," but rather that it was due to age/ageing.  The examiner noted it was well-known that degenerative changes could be seen in patients without back symptoms who are not old.  Additionally, the examiner indicated that the treatment records showed the Veteran was in a motor vehicle accident (MVA) since service, and had reported other back injuries subsequent to service as well; he opined that these post-service incidents were more likely to have caused the degenerative changes in the Veteran's lumbar spine.  Further, the examiner noted that the Veteran's complaints after service, for many years, were not for back pain, but for hip pain, which was located over the iliac crest and not in a location for pain caused by lumbar spine disease.  Lastly, the examiner stated that because he could not establish continuity between documentation of service records and the Veteran's current mild degenerative joint disease of his lumbosacral spine, it was less likely as not that his current disease was incurred in or caused by events in service.  The Board finds this detailed opinion, with a supporting rationale, which is consistent with the evidence of record, is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (Board charged with assessing the probative value of all evidence of record).  

The Veteran reported that a nurse told him that he suffered an old low back injury that has healed over many times and such was apparent in x-rays.  See Board Hearing Tr. At 4.  The Veteran is competent to relay the nurse's report; however, the Board observes that a layperson's account of a medical opinion "...is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, that bare opinion, provided secondhand by the Veteran, is of extremely limited probative value as there is no accompanying rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  When asked, the Veteran was unable to provide the name of the nurse who purportedly said that his current low back disability was due to an old injury.  See June 2015 VA Examination Report.  

Further, the Veteran's secondhand account was specifically addressed by the VA examiner in June 2015 and July 2017.  The examiner noted that the x-rays which the nurse was purportedly referring to were of the Veteran's left hip, not his low back.  Further, the examiner explained in June 2015 that "...a nurse is not professionally qualified to interpret x-rays or discuss the radiologist's report with a patient.  The x-ray he refers to is located and was for hip pain and of the pelvis, not his low back."  Because the Veteran's relay of the opinion is secondhand, without any rationale and a nurse is not qualified to interpret an x-ray, the Board finds that opinion to be of much less probative value than that of the physician who conducted the June 2015 examination, and provided the addendum opinion in July 2017.  See Caluza, 7 Vet. App. At 506.  

While the Veteran is competent to assert that his low back pain began in service, his current assertions are contradicted by his previous statements.  Initially, the Veteran attributed his low back pain to running on hard topped surfaces in service.  See June 1990 VA Examination Report.  However, subsequently, the Veteran contended that his low back disability was the result of landing on a tree stump during a night jump.  See Board Hearing Tr. at 3.  The Veteran has provided vastly differing accounts of when and how his low back pain began during service.  That back pain began while running on hard topped surfaces and as a result of landing on a tree stump while parachuting is internally inconsistent.  For these reasons, the Board finds the Veteran's assertions that low back pain began in service not credible.  See Caluza, 7 Vet. App. at 511 ("The credibility of a witness can be impeached by a showing of interest...[and] inconsistent statements...").  This finding is further supported by the Veteran's denial of back pain at separation.  

Regarding any continuity of symptomatology, a low back disability was not noted during service.  There is no entry within the service treatment records noting any low back pain or complaints.  Although he states that he was prevented from seeking treatment at the time of his injury by his sergeant, he continued to deny a history of back pain on the Report of Medical History obtained at separation.  Further, in August 2008, the Veteran reported having low back pain for one year.  See August 2008 VA Neurosurgery H&P Note.  It was noted that the Veteran was involved in a motor vehicle accident one year prior.  Thus, the Board finds the Veteran's current assertions of low back pain since service not credible and service connection based on the theory of continuity of symptomatology is not warranted.  

There is no evidence that arthritis manifested to a compensable degree within the first post-service year.  Indeed, there is no evidence of any low back disability within the first post-service year.  To be present to a compensable degree there would have to have been an X-ray showing the disease.  Although the Veteran has reported symptoms that were present shortly after service, he has not reported that there were X-ray findings and there is no other evidence of findings within the year after service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

For the above reasons, service connection for a low back disability is not warranted.  The evidence is against a finding that a low back disability is related to service.  The VA examiner's opinions in June 2015 and July 2017-which are against a finding of service connection-are highly probative.  This examiner has now explained that the 1985 date of diagnosis he originally provided is incorrect, and that 2015 is a more accurate date of diagnosis.  They are not countered by an etiological opinion of at least equal probative value.  The only other etiological opinion, the secondhand report from the Veteran, is not as probative as discussed above.  Likewise, the Veteran's statements that low back pain began in service are not credible because they are contradicted by his statements at discharge.  There is no evidence that arthritis manifested to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, as discussed above, service connection on the basis of continuity of symptomatology is not warranted.  The weight of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


